DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7-8, filed 07/13/2022, with respect to 102/103 rejections have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of INAO (US2015/0175095).
Allowable Subject Matter
Claims 9-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claim 9, for which Claims 10-15 depends, teaches limitations: “the enlarged middle section has an outer surface upon the incoming guide tube that is continuous circumferentially around the center axis, and an outer surface upon the outgoing guide tube that is discontinuous circumferentially around the center axis and interrupted by the plurality of breakout tubes; and the outer surface upon the incoming guide tube and the outer surface upon the outgoing guide tube are each conical” that is not taught in the prior art of record and upon further search, examiner could not find prior art that would disclose the above allowable limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by INAO (US2015/0175095).
Regarding Claim 1, INAO teaches, in Fig. 4B, an electrical wiring harness assembly comprising: a wiring harness (28) including a main trunk formed by bundled electrical lines (22,23,24) and having an undivided trunk section (21), a divided trunk section (26), and a plurality of breakouts (23, 24) each including at least one of the electrical lines and diverging from the main trunk at locations between the undivided trunk section and the divided trunk section to form, together with the main trunk, a compound junction (Fig. 4B); the main trunk extending from an originating end through the compound junction, and the plurality of breakouts extending to a plurality of terminating ends, and the wiring harness further including at least one electrical connector connected to the originating end and a plurality of electrical connectors connected to the plurality of terminating ends (inherent due it being intended to be used in vehicles, see Fig. 7 and [0006]); and a one-piece sleeve guide (25) enclosing the compound junction and defining a center axis, the one-piece sleeve guide including an incoming guide tube (34) receiving the undivided trunk section, an outgoing guide tube (32) coaxially arranged with the incoming guide tube and receiving the divided trunk section, and a plurality of breakout guide tubes (29,30); the plurality of breakout guide tubes each receiving one of the plurality of breakouts and fixing outgoing trajectories of the plurality of breakouts from the main trunk in a 3-dimensional pattern where the outgoing trajectories all differ, relative to the center axis, in at least one of a longitudinal, a circumferential, or an angular aspect (Fig. 4B).
Regarding Claim 21. INAO teaches a sleeve guide for a wiring harness comprising: a one-piece sleeve guide body (25) defining a center axis and including an incoming guide tube (34) and an outgoing guide tube (32) forming, respectively, an incoming segment (34) and an outgoing segment (31) of a through-bore (33) structured to receive an undivided trunk section (21) and a divided trunk section (26), of a main trunk of a wiring harness (28); the one-piece sleeve guide body further including a middle section (25) enlarged relative to each of the incoming guide tube and the outgoing guide tube, and forming a wire bend cavity (23b, 24b) connecting between the incoming segment and the outgoing segment of the through-bore (Fig. 4B); the one-piece sleeve guide body further including a plurality of breakout guide tubes (29,30) each forming a transverse bore (see Fig. 4B) connected to the wire bend cavity and structured to receive one of a plurality of breakouts (24, 23) of the wiring harness diverging from the main trunk at locations between the undivided trunk section and the divided trunk section (Fig. 4B); and the plurality of breakout guide tubes are attached to the middle section and arranged at a plurality of different locations circumferentially around the center axis (Fig. 4B), and advance outwardly from the middle section and angularly to the center axis so as to fix outgoing trajectories of the plurality of breakouts in a 3-dimensional pattern about the center axis (Fig. 4B).
Regarding Claim 2. INAO teaches the wiring harness assembly of claim 1 wherein the outgoing trajectories all differ, relative to the center axis, in at least two of a longitudinal, a circumferential, or an angular aspect (Fig. 4B).
Regarding Claim 3. INAO teaches the wiring harness assembly of claim 1 wherein the sleeve guide further includes an enlarged middle section formed in part by each of the incoming guide tube and the outgoing guide tube and forming a wire bend cavity extending circumferentially around the center axis, and each of the plurality of breakout guide tubes is attached to the enlarged middle section (Fig. 4B).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over INAO in view of Paget (US 4467137).
Regarding Claim 4. INAO teaches the wiring harness assembly of claim 1 but does not teach the plurality of breakout guide tubes includes at least three breakout guide tubes.
Paget teaches, in Fig. 2, the plurality of breakout guide tubes (94,92,93) include at least three breakout guide tubes (see Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire harness assembly as disclosed by INAO with the breakout guide tubes as disclosed by Paget in order to allow operations such as heat recovery to be carried out on an end portion of one of the tubes in isolation from the others (Paget, abstract).  
Regarding Claim 5. INAO and Paget teaches the wiring harness assembly of claim 4 wherein the plurality of breakout guide tubes (92,93,94) all differ in at least one of tube length (92) or tube diameter (94) (Paget, Fig.2).
Regarding Claim 6. INAO and Paget teaches the wiring harness assembly of claim 5 wherein the plurality of breakout guide tubes are spaced circumferentially around the center axis, such that the outgoing trajectories differ in a circumferential aspect (see INAO, Fig 4) (see Paget, Fig.2, Abstract- allows the structure to be modified to meet the limitations).
Regarding Claim 7. INAO and Paget teaches the wiring harness assembly of claim 6 wherein the plurality of breakout guide tubes (Paget, 92,93,94) each define a transverse axis forming an acute angle (see Fig. 2)(abstract- flexible and bendable to meet limitation), opening in a direction of the divided trunk section, with the center axis (Paget Fig. 2).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over INAO in view of Meltsch (US4792472).
Regarding Claim 8. INAO teaches the wiring harness assembly of claim 1 but does not
teach wherein the sleeve guide has a longitudinally extending split formed in at least the incoming guide tube or the outgoing guide tube.
Meltsch teaches the one-piece sleeve guide has a longitudinally extending split (AB1,
AB2) formed in at least the incoming guide tube (S1) or the outgoing guide tube (S2).
It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to have modified the sleeve guide as disclosed by INAO with the split as disclosed by Meltsch in order to provide a cable sleeve that can be easily adapted optimally and universally for all possible applications (Meltsch, column 2 lines 14-18) and to easily insert or remove wires from the sleeve as it is known in the art. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichmena, 168 USPQ 177, 179..
Conclusion
The prior arts made of record and not relied upon, such as US4660571 or US7635813, are considered pertinent to applicant's disclosure and is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848